—Order, Supreme Court, New York County (Anil C. Singh, J.), entered February 2, 2012, which, to the extent appealed from, denied so much of plaintiff’s motion as sought an order directing defendant Goldberg to pay her the full amount of her contract deposit, plus statutory interest, less any monies returned to her by the Clerk of the Court, unanimously affirmed, without costs.
By prior order of a different justice, the court granted plaintiffs motion to dismiss defendant Goldberg’s counterclaim, permitted defendant law firm to deposit the escrowed funds with the court, and dismissed the claims asserted against the law firm defendants. In that context, the court’s finding that plaintiff was entitled to her contract deposit was not a determination of her breach of contract claim, which was not then before the court. Thus, the court dispelled any confusion that may have existed as to whether the prior order had determined *518plaintiffs breach of contract claim. Plaintiff is not without remedy; she may still pursue her breach of contract claim against Goldberg.
We have considered plaintiffs remaining arguments and find them unavailing.
Concur—Andrias, J.E, Moskowitz, Freedman, Manzanet-Daniels and Feinman, JJ.